PER CURIAM.
The trial court properly denied appellant’s request for post-sentence jail credit which must be sought through the Department of Corrections. Hines v. State, 842 So.2d 999, 1000 (Fla. 2d DCA 2003); Moreland v. State, 700 So.2d 800, 801 (Fla. 4th DCA 1997); Washington v. State, 662 So.2d 1027, 1028 (Fla. 5th DCA 1995).
If appellant is correct in his assertion that the custodian of the local jail did not certify the information about his post-sentence jail time as required by section 921.161(2), Florida Statutes (2007), then appellant may seek mandamus in the circuit court. Ilkhani v. Lamberti, 50 So.3d 1180 (Fla. 4th DCA 2010).

Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.